Case: 21-30001    Document: 00516158702         Page: 1    Date Filed: 01/07/2022




           United States Court of Appeals
                for the Fifth Circuit                         United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                                January 7, 2022
                                 No. 21-30001                   Lyle W. Cayce
                                                                     Clerk

   June Medical Services, L.L.C., on behalf of its patients, physicians,
   and staff, doing business as Hope Medical Group for Women;
   John Doe 1, M.D.; John Doe 2, M.D.; Dr. John Doe 3,
   M.D.,

                                                          Plaintiffs—Appellees,

                                     versus

   Courtney Phillips, in her official capacity as Secretary of the Louisiana
   Department of Health and Hospitals; Jeff Landry, in his official capacity
   as Attorney General of Louisiana; James E. Stewart, Sr., in his official
   capacity as District Attorney for Caddo Parish,

                                                     Defendants—Appellants,

                                     versus

   Leroy Brinkley; John Doe 5,

                                                          Movants—Appellees.


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:16-CV-444
Case: 21-30001         Document: 00516158702               Page: 2      Date Filed: 01/07/2022

                                          No. 21-30001


   Before Smith, Elrod, and Oldham, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:
           Louisiana1 appeals the district court’s order denying in part
   Louisiana’s motion to vacate the district court’s sealing orders. Among the
   sealed or redacted documents are a transcript of proceedings held in open
   court, a famous Pennsylvania grand jury report that is available as a book on
   www.amazon.com and that was adapted as a motion picture, an arrest report
   from a police department’s public website, articles from The New York Times
   and Rolling Stone, and an obituary from a public website. We hold that the
   district court erred in sealing and ordering redaction of voluminous
   documents without a proper legal basis. We VACATE the sealing orders
   and issue a LIMITED REMAND for the district court to evaluate the
   sealing orders under the proper legal standard within 30 days.
                                                 I.
           The plaintiffs are an abortion clinic and three doctors who provide
   abortions in Louisiana. In 2016, the plaintiffs filed this lawsuit challenging
   seven Louisiana laws that regulate abortion, including a law that requires
   doctors who provide abortions to be board-certified in obstetrics and
   gynecology or family medicine. The three doctor–plaintiffs simultaneously
   moved for an order allowing them to use pseudonyms. The district court
   granted that motion and entered a pseudonym order. The district court also
   entered a stipulated blanket protective order intended to “protect[] the
   confidentiality of information and facilitat[e] the exchange of documents and
   information between the parties.” The protective order covers information
   “about the Plaintiffs . . . that could jeopardize the privacy of the staff,
   physicians, patients, and others associated with Plaintiffs,” and “information


           1
            The defendants are the Secretary of the Louisiana Department of Health and
   Hospitals, the Attorney General of Louisiana, and the District Attorney for Caddo Parish.
   Because these individuals are sued in their official capacities, we refer to them collectively
   as “Louisiana.”




                                                 2
Case: 21-30001     Document: 00516158702           Page: 3   Date Filed: 01/07/2022




                                    No. 21-30001


   related to investigations conducted by or legal, disciplinary or other actions
   taken by the Louisiana Department of Health.”
          In 2018, Louisiana moved in the district court to review a magistrate
   judge’s order quashing a subpoena to the Louisiana State Board of Medical
   Examiners. In a memorandum supporting its motion, Louisiana described
   and referred to publicly available documents that allegedly indicate that
   Louisiana doctors who provide abortions have high rates of professional
   disciplinary action. The plaintiffs responded by filing an emergency motion
   to strike, arguing that Louisiana had unlawfully “disclos[ed] the names and
   identities of two current Louisiana abortion providers” who were not
   subjects of the district court’s pseudonym order.
          The district court denied the plaintiffs’ motion to strike, but
   summarily sealed Louisiana’s filing (the first sealing order) and admonished
   Louisiana for its “carelessness.” The documents sealed by the district court
   were a memorandum of law; a transcript of proceedings in open court; a
   Pennsylvania grand jury report that was unsealed and filed as a public record
   in Pennsylvania, that is available as a book on www.amazon.com, and that
   was adapted as a motion picture; public disciplinary orders available on the
   Board of Medical Examiners’ website; an arrest report from the website of
   the Morgan City Police Department; and a license verification from the
   Board of Medical Examiners’ website.
          Louisiana moved to vacate the district court’s sealing order and unseal
   the documents. It argued that public information was not sealable, that
   seeking to seal publicly available information constitutes sanctionable
   conduct, and that the district court erred by failing to evaluate the specific
   documents under the proper legal standards for protective orders and sealing
   orders.




                                         3
Case: 21-30001      Document: 00516158702          Page: 4     Date Filed: 01/07/2022




                                    No. 21-30001


          The district court denied Louisiana’s motion to vacate and unseal.
   The district court explained that Federal Rule of Civil Procedure 26(c) allows
   it to “seal documents” for “good cause.” See Fed. R. Civ. P. 26(c)(1).
   Louisiana had “offered no explanation why it [was] necessary for these
   [publicly available] documents to remain unsealed, given the potential harm
   that may result” to the non-party physicians identified in the public
   documents if “their names [were] publicized.” In other words, the district
   court denied Louisiana’s motion because Louisiana had failed to show why
   publicly available information should not be sealed.
          During a deposition in March 2019, Doe 2 admitted to failing to report
   the forcible rape of a fourteen-year-old girl, performing an abortion on a
   minor without parental consent or judicial bypass, and failing to maintain
   medical records. Louisiana alleged that Doe 2 admitted to multiple violations
   of Louisiana law, see La. Stat. Ann. § 14:403 (requiring mandatory reporters
   to report sexual abuse of a minor); La. Stat. Ann. § 40:1061.14 (requiring
   parental consent for abortions performed on minors); La. Stat. Ann.
   § 40:1061.19 (explaining records requirements for abortion facilities), and
   also that Doe 2 stated that Doe 5 had violated the standard of care for second-
   trimester abortions. Louisiana moved to de-designate portions of Doe 2’s
   testimony as “confidential” pursuant to the district court’s protective order.
   Louisiana argued that unsealing the deposition was in the public’s interest
   and that Louisiana was required to refer evidence of criminal and professional
   misconduct to the appropriate authorities.             The plaintiffs opposed
   Louisiana’s motion to de-designate and moved to seal their opposition brief.
          Louisiana wanted to add public documents to the record for evidence
   and argument but did not want to contravene the district court’s
   interpretation of its sealing, protective, and pseudonym orders and also did
   not want to be sanctioned for seeking to seal public documents. So, Louisiana
   subsequently filed pro forma motions to seal the documents that it wanted to



                                         4
Case: 21-30001        Document: 00516158702             Page: 5      Date Filed: 01/07/2022




                                        No. 21-30001


   add to the judicial record, outlined the governing legal standards, and argued
   that its pro forma motions should be denied and that the documents should
   not be sealed.
           A magistrate judge entered a sealing order (the second sealing order).
   The sealed documents include public records, many of which are freely
   accessible online, judicial records that are accessible via PACER, articles
   from the Journal of Medical Regulation, Christian Science Monitor, Rolling
   Stone, New York Times, and The Advocate, excerpts from a book, a public order
   entered by the Eastern District of Louisiana in a related subpoena
   enforcement action, blank consent forms from a closed clinic, and
   correspondence regarding deposition scheduling. The magistrate judge also
   sealed a redacted brief that Louisiana proffered for public filing and publicly
   filed federal district court complaints submitted by Louisiana to show that
   doctors who provide abortions in surrounding states routinely litigate in their
   own names.
           Two days after the magistrate judge’s first bulk sealing order, the
   Supreme Court granted certiorari in June Medical Services L.L.C. v. Gee, 905
   F.3d 787 (5th Cir. 2018), rev’d, 140 S. Ct. 2103 (2020). 140 S. Ct. 35 (2019)
   (granting certiorari).2 Louisiana moved the district court for limited relief
   from the protective order to submit information to the Supreme Court
   relevant to the case and requested an expedited ruling. As the Supreme
   Court briefing deadline approached and the district court had not ruled,
   Louisiana petitioned this court for a writ of mandamus. While that petition
   was pending, the district court denied Louisiana’s substantive motion for
   relief from the protective order. A panel of this court denied mandamus



           2
            On January 25, 2019, this court denied Louisiana’s motion to unseal the entire
   record. Order issued Jan. 25, 2019, June Med. Servs. L.L.C., 905 F.3d 787 (No. 17-30397).




                                              5
Case: 21-30001       Document: 00516158702           Page: 6   Date Filed: 01/07/2022




                                      No. 21-30001


   because the district court’s order was a directly appealable collateral order.
   In re Gee, No. 19-30953, slip op. at 1 (5th Cir. Nov. 27, 2019).
            Louisiana sought collateral review in this court of the district court’s
   denial of Louisiana’s motion for limited relief. We declined to decide for the
   Supreme Court what documents it “should consider in deciding” June
   Medical, 140 S. Ct. 2103, because “[t]hat decision is within the purview and
   prerogative of the [Supreme] Court.” June Med. Servs., L.L.C. v. Gee, 788
   F. App’x 280, 281 (5th Cir. 2019). We also noted, however, the “overbroad
   nature of the district court’s protective order.” Id.
            In January 2020, the magistrate judge entered another bulk sealing
   order (the third sealing order), which sealed briefing on Doe 5’s motion to
   quash.     Louisiana opposed the motion, and because it supported its
   opposition with publicly available documents about doctors who provide
   abortions, Louisiana again—to comply with the protective order—moved pro
   forma to seal its own filings. Louisiana argued that Doe 5 publicly identified
   himself as an abortion provider in speeches, on his own website, to the press,
   and as a testifying expert in an abortion case.
            The magistrate judge sealed all of the documents at issue, including
   newspaper articles, online news reports, public records available from the
   Board of Medical Examiners’ website about non-party abortion providers, a
   journal article, a public court order, the sealing order itself, and a pleading
   that no one asked be sealed. Louisiana moved in the district court for review
   of the magistrate judge’s sealing order because, as Louisiana argued, the
   sealing order reflected “a per se abuse of discretion by sealing vast swaths of
   documents without the required factual findings, legal analysis, or weighing
   of the public’s right of access to judicial records,” and because sealing of
   public information is not supported by law.




                                           6
Case: 21-30001       Document: 00516158702           Page: 7   Date Filed: 01/07/2022




                                      No. 21-30001


            In November 2020, the district court entered the order at issue in this
   appeal—a ruling on Louisiana’s challenges to the first, second, and third
   sealing orders. The district court acknowledged our description of its
   protective order as “overbroad,” then-recent decisions of this court stressing
   the public’s “common law right to inspect and copy judicial records,”
   Bradley ex rel. AJW v. Ackal, 954 F.3d 216, 224 (5th Cir. 2020) (citation
   omitted), and this court’s precedents requiring district courts to exercise
   their discretion to seal “charily,” id. at 225 (citation omitted). The district
   court also explained the need to balance the “legitimate public concern”
   attendant to “litigation regarding access to abortion services” with the
   “genuine need to protect the identities of the abortion providers in this
   case.”
            The district court identified twenty different categories of disputed
   sealed documents. It then separated the categories into two groups. The first
   group contained these categories: court filings in this case, a transcript of
   proceedings in this case, correspondence between counsel, publicly available
   articles, documents from the Louisiana Secretary of State’s website,
   information regarding published books, orders from the district court for the
   Eastern District of Louisiana, court documents from other cases, online
   information regarding abortion clinics, a publication from the Knights of
   Columbus, a public records request, and a Declaration of a Records
   Custodian.
            Even though, as the district court acknowledged, “[m]uch of this
   information is already publicly available,” the district court ordered
   substantial redaction of the documents in this group. For example, Louisiana
   was required to redact “sensitive information that could jeopardize the
   privacy of the staff, physicians, patients, and others associated with
   Plaintiffs.”    Louisiana had sixty days to comply with the redaction
   requirements, and it did comply.



                                           7
Case: 21-30001         Document: 00516158702              Page: 8       Date Filed: 01/07/2022




                                          No. 21-30001


           The district court’s second group of documents was composed of
   these categories: a public obituary for a doctor who provided abortions, arrest
   reports available on public websites, deposition testimony, documents from
   the Louisiana Department of Health and Hospitals, documents from the
   Louisiana State Board of Medical Examiners, documents identifying abortion
   providers or staff, documents regarding medical information of patients, and
   an incident investigation report. For documents within this group, the
   district court ordered that they “remain sealed as information falling squarely
   within the Protective Order.”
           Louisiana appealed.3
                                                II.
           We have jurisdiction over this interlocutory appeal for two
   independent reasons. First, we have jurisdiction because “sealing and
   unsealing orders . . . are reviewable . . . under the collateral order doctrine.”



           3
             Notably, although Louisiana asks us to order the district court to unseal certain
   documents, it has not sought to unseal those documents directly in this court. When
   presented with an appeal, we routinely unseal documents that were sealed in the district
   court when those documents are used on appeal and there is no legal basis for sealing. See,
   e.g., Order issued Nov. 13, 2019, Landreneau v. Baker Hughes A G E Co., 801 F. App’x 919
   (5th Cir. 2020) (No. 19-30512). Indeed, we often do this sua sponte. See, e.g., id. In
   Landreneau, the district court sealed parts of the record pursuant to a stipulated protective
   order “in an effort to accommodate the defendant’s concerns about its trade secrets
   becoming public.” Appellant’s Letter filed Oct. 10, 2019, at 1, Landreneau, 801 F. App’x
   919 (No. 19-30512). Notwithstanding the stipulated protective order in that case, this court
   denied the appellant’s unopposed motion to place record excerpts under seal and ordered
   that the record excerpts be unsealed. See Order, Landreneau, supra. Indeed, when parties
   in this court seek to file documents under seal on appeal, the clerk’s office sends them a
   standard letter that requires them to “explain in particularity the necessity for sealing in
   this court. Counsel do not satisfy this burden by simply stating that the originating court
   sealed the matter, as the circumstances that justified sealing in the originating court may
   have changed or may not apply in an appellate proceeding.” BP Expl. & Prod., Inc. v.
   Claimant ID 100246928, 920 F.3d 209, 211 (5th Cir. 2019).




                                                8
Case: 21-30001      Document: 00516158702           Page: 9     Date Filed: 01/07/2022




                                     No. 21-30001


   Vantage Health Plan, Inc. v. Willis-Knighton Med. Ctr., 913 F.3d 443, 448 (5th
   Cir. 2019); see also Bradley, 954 F.3d at 223 (explaining that appeals of sealing
   and unsealing orders fall within the collateral-order doctrine). Second, we
   have jurisdiction under the law-of-the-case doctrine. “The law-of-the-case
   doctrine ‘posits that when a court decides upon a rule of law, that decision
   should continue to govern the same issue in subsequent stages in the same
   case.’” Med. Ctr. Pharmacy v. Holder, 634 F.3d 830, 834 (5th Cir. 2011)
   (quoting United States v. Castillo, 179 F.3d 321, 326 (5th Cir. 1999)). In a prior
   dispute regarding one of the orders at issue in this appeal, we noted that the
   district court’s order was “directly reviewable on appeal.” In re Gee, No. 19-
   30953, slip op. at 1 (5th Cir. Nov. 27, 2019). We therefore have jurisdiction
   over this direct appeal of the district court’s order at this “subsequent
   stage[].” Med. Ctr. Pharmacy, 634 F.3d at 834 (citation omitted).
                                          III.
          “Appellate review of a motion to seal or unseal documents is for abuse
   of discretion.” Vantage Health Plan, 913 F.3d at 450. “A district court
   abuses its discretion if it: (1) relies on clearly erroneous factual findings;
   (2) relies on erroneous conclusions of law; or (3) misapplies the law to the
   facts.” Bradley, 954 F.3d at 224 (citation omitted). We have held that a
   district court abuses its discretion in sealing or unsealing documents when it
   fails to identify and apply the proper legal standard and when it fails to
   provide sufficient reasons for its decision to enable appellate review. See
   United States v. Sealed Search Warrants, 868 F.3d 385, 396–97 (5th Cir. 2017);
   S.E.C. v. Van Waeyenberghe, 990 F.2d 845, 848–49 (5th Cir. 1993).
          Here, the district court failed to heed our instructions. First, the
   district court misapprehended the nature and extent of the public’s right to
   judicial records. “Judicial records belong to the American people; they are
   public, not private, documents.” Binh Hoa Le v. Exeter Fin. Corp., 990 F.3d




                                           9
Case: 21-30001        Document: 00516158702              Page: 10       Date Filed: 01/07/2022




                                          No. 21-30001


   410, 417 (5th Cir. 2021). And “[t]he public’s right of access to judicial
   records is a fundamental element of the rule of law.” Leopold v. United States
   (In re Leopold to Unseal Certain Elec. Surveillance Applications & Orders), 964
   F.3d 1121, 1123 (D.C. Cir. 2020). “The public has an interest in transparent
   court proceedings that is independent of the parties’ interests.” In re Gee,
   No. 19-30953, slip op. at 8 (5th Cir. Nov. 27, 2019) (Elrod, J., concurring)
   (emphasis omitted). This right “serves to promote trustworthiness of the
   judicial process, to curb judicial abuses, and to provide the public with a more
   complete understanding of the judicial system, including a better perception
   of its fairness.” BP Expl. & Prod., Inc. v. Claimant ID 100246928, 920 F.3d
   209, 210 (5th Cir. 2019) (quoting United States v. Holy Land Found. for Relief
   & Dev., 624 F.3d 685, 690 (5th Cir. 2010)). Accordingly, we heavily disfavor
   sealing information placed in the judicial record. See Vantage, 913 F.3d at
   450–51.4
           “[T]he rationale for public access is even greater” where, as here, the
   case “involve[s] matters of particularly public interest.” Bradley, 954 F.3d
   at 233 (citation omitted); see also Shane Grp. v. Blue Cross Blue Shield of Mich.,
   825 F.3d 299, 305 (6th Cir. 2016) (“[T]he greater the public interest in the
   litigation’s subject matter, the greater the showing necessary to overcome the
   presumption of access.”).5
           In the context of publicly available documents, those already belong to
   the people, and a judge cannot seal public documents merely because a party


           4
            See also the Hon. Gregg Costa, Federal Appellate Judge: Too Many Sealed
   Documents, Nat’l Law J. (Feb. 15, 2016) (“[The] unjustified sealing of court records
   happens all too often.”).
           5
             The party doctors’ request for anonymity is itself an unusual practice. Abortion
   providers regularly litigate under their own names. See, e.g., Planned Parenthood of Wis.,
   Inc. v. Kaul, 384 F. Supp. 3d 982, 984 (W.D. Wis. 2019), aff’d, 942 F.3d 793 (7th Cir. 2019)
   (involving a case brought by Dr. Kathy King, Natalee Hartwig, Sara Beringer, and




                                               10
Case: 21-30001        Document: 00516158702              Page: 11       Date Filed: 01/07/2022




                                          No. 21-30001


   seeks to add them to the judicial record. We require information that would
   normally be private to become public by entering the judicial record. How
   perverse it would be to say that what was once public must become private—
   simply because it was placed in the courts that belong to the public. See Le,
   990 F.3d at 421. We will abide no such absurdity.
           Publicly available information cannot be sealed. In so holding, we
   align with the Supreme Court and our sister circuits. See Seattle Times Co. v.
   Rhinehart, 467 U.S. 20, 34 (1984) (“[A] protective order prevents a party
   from disseminating only that information obtained through use of the


   Katherine Melde, on behalf of themselves and their patients); Little Rock Fam. Plan. Servs.
   v. Rutledge, 397 F. Supp. 3d 1213, 1220 (E.D. Ark. 2019) (granting preliminary injunction
   to Dr. Thomas Tvedten, on behalf of himself and his patients), aff’d, 984 F.3d 682 (8th
   Cir. 2021), petition for cert. filed, No. 20-1434 (U.S. Apr. 13, 2021); Robinson v. Marshall,
   415 F. Supp. 3d 1053, 1055 (M.D. Ala. 2019) (granting injunction to Dr. Yashica Robinson,
   on behalf of her patients); Whole Woman’s Health v. Paxton, No. 17-CV-690, 2017 WL
   11606683, at *1–2 (W.D. Tex. Aug. 15, 2017) (denying pseudonym request and noting that
   “[w]hat transpires in the courtroom is public property” (alteration in original) (quoting
   Doe v. Stegall, 653 F.2d 180, 185 (5th Cir. 1981))). They also—as licensed professionals—
   operate under their own names and are often already known or knowable by other means.
   For example, Doe 2 acknowledged in his deposition that “you can find out from the
   internet that [he provides] abortions” and he has submitted public declarations in past
   abortion litigation.
            Furthermore, this court does not usually allow parties to proceed anonymously
   based on generalized concerns. For example, we affirmed this district court’s denial of a
   police officer’s request to proceed as an anonymous plaintiff. See Doe v. Mckesson, 945 F.3d
   818, 835 n.12 (5th Cir. 2019), vacated on other grounds, 141 S. Ct. 48 (2020). That officer
   argued that “the public nature of his job put[] him and his family in danger of additional
   violence,” and he listed examples of acts of violence perpetrated against police officers for
   political reasons. Id. That was not enough. We approved of the district court’s rejection
   of that argument because “the incidents Officer Doe listed did not involve Officer Doe and
   were not related to this lawsuit.” Id. Indeed, “Officer Doe conceded that he had received
   no particularized threats of violence since filing his lawsuit.” Id.
           The district court went even further in this case. It also sealed or redacted
   information related to non-parties, including doctors, without a showing that their interests
   in anonymity outweigh the First Amendment interests at stake.




                                                11
Case: 21-30001     Document: 00516158702           Page: 12    Date Filed: 01/07/2022




                                    No. 21-30001


   discovery process.     Thus, [a litigant] may disseminate the identical
   information covered by the protective order as long as the information is
   gained through means independent of the court’s processes.” (emphasis
   added)); United States v. Pearson, 340 F.3d 459, 465 (7th Cir. 2003) (“[O]nce
   the identity of the unindicted coconspirator became [publicly] known, the
   indictment should have been unsealed . . . .”), vacated on other grounds sub
   nom. Hawkins v. United States, 543 U.S. 1097 (2005); Washington Post v.
   Robinson, 935 F.2d 282, 291–92 (D.C. Cir. 1991) (vacating order granting a
   motion to seal where the information was publicly available); see also In re
   Violation of Rule 28(D), 635 F.3d 1352, 1359–60 (Fed. Cir. 2011) (sanctioning
   counsel for seeking to seal information that was publicly available). On
   remand, the district court shall not seal or order redaction of any publicly
   available documents or information.
          The district court here also used the wrong legal standard for sealing
   documents. Different legal standards govern protective orders and sealing
   orders. Protective orders require a finding of “good cause” by the district
   court and apply to documents produced in discovery. Le, 990 F.3d at 419
   (quoting Fed. R. Civ. P. 26(c)(1)). “At the discovery stage, when parties are
   exchanging information, a stipulated protective order under Rule 26(c) may
   well be proper.” Id. at 420. “But at the adjudicative stage, when materials
   enter the court record, the standard for shielding records from public view is
   far more arduous.” Id. Sealing judicial records and blocking public access
   require a “stricter balancing test.” Id. at 419. To decide whether something
   should be sealed, the court must undertake a “‘document-by-document,’
   ‘line-by-line’ balancing of ‘the public’s common law right of access against
   the interests favoring nondisclosure.’” Id. (quoting Vantage, 913 F.3d at 451;
   Bradley, 954 F.3d at 225). “Under both standards, the working presumption
   is that judicial records should not be sealed.” Le, 990 F.3d at 419. “[C]ourts
   should be ungenerous with their discretion to seal judicial records . . . .” Id.




                                         12
Case: 21-30001        Document: 00516158702                Page: 13     Date Filed: 01/07/2022




                                            No. 21-30001


   at 418. And, to the extent that any sealing is necessary, it must be “congruent
   to the need.” Id. at 420.
           Here, the district court’s only justification for sealing entire categories
   of documents was that those documents “fall[] squarely within the Protective
   Order.” That a document qualifies for a protective order under Rule 26(c)
   for discovery says nothing about whether it should be sealed once it is placed
   in the judicial record. See Le, 990 F.3d at 420. The district court thus
   provided no valid legal basis for sealing these documents. By failing to
   “articulate any reasons that would support sealing” those documents, the
   district court erred. Id. at 419 (quoting Van Waeyenberghe, 990 F.2d at 849).
           The district court also erred by failing to evaluate all of the documents
   individually. See id. It is the solemn duty of the judge to scrupulously
   examine each document sought to be sealed. See Leopold, 964 F.3d at 1134
   (“Providing public access to judicial records is the duty and responsibility of
   the Judicial Branch.”).6 It is not easy, but it is fundamental.
                                        *        *         *
           The district court’s sealing orders are VACATED. We issue a
   LIMITED REMAND for the district court to evaluate the sealing orders
   under the proper legal standard within 30 days of the issuance of this opinion.
   We will retain jurisdiction over this case pending the district court’s
   resolution of this dispute.




           6
             With regard to deposition testimony, the district court should reconsider its
   blanket sealing order and instead consider the option to unseal the testimony with
   appropriate redactions. Cf. Order issued Aug. 30, 2017, Planned Parenthood of Greater Tex.
   Fam. Plan. & Preventative Health Servs., Inc. v. Smith, 913 F.3d 551 (5th Cir. 2017) (No. 17-
   50282) (granting motion to unseal in part and ordering party to file redacted version of
   video that “blurs the faces of individuals who are not Planned Parenthood staff members”).




                                                 13